Citation Nr: 0319846	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-50 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








REMAND

On January 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ensure that the appellant's current 
address is of record.  If the current 
address is not contained in the claims 
folder, contact the St. Petersburg, 
Florida, RO, the appellant's 
representative, or other sources in order 
to obtain his current address. 

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for psychiatric 
disorder during the period of November 
1999 to the present.  Obtain records from 
each health care provider the appellant 
identifies.

3.  The veteran apparently received 
psychiatric treatment and/or evaluation 
in service during the period of July 1969 
to October 1969 while assigned as member 
of the staff at the Naval Station Brig in 
Norfolk, VA.  The Medical Board report 
(contained in the veteran's service 
medical records) dated October 9, 1969 
states that the veteran had been seen 
since July 1969 for in depth psychologic 
testing.  The report also noted that 
despite psychotherapy augmented by 
tranquilizers, the veteran had become 
increasingly schizoid.  Please attempt to 
obtain the medical records for any 
psychiatric treatment/testing/evaluation 
the veteran underwent from July to 
October 1969.  Contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available records of this treatment 
and/or evaluation.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

4.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s):  an examination to show 
the nature and extent of the veteran's 
disability from an acquired psychiatric 
disorder.  Send the claims folder to the 
examiner(s) for review.
The examiner should indicate the current 
diagnosis or diagnoses and express an 
opinion as to whether there is a nexus 
between the veteran's current psychiatric 
disability and the condition he was 
diagnosed with during service.
The examiner should determine if the 
veteran has an acquired psychiatric 
disorder and if that disorder existed 
before service.  If the examiner finds 
that the psychiatric disorder pre-existed 
service, he should determine if that pre-
existing disorder increased in disability 
during his active military service.  If 
it did increase in disability during his 
active military service, the examiner 
should indicate whether such increase was 
beyond the natural progression of the 
disorder.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





